Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners of Sage Fund Limited Partnership We have audited the accompanying statements of financial condition, including the condensed schedules of investments, of Sage Fund Limited Partnership (the “Fund”), as of December31, 2008 and 2007, and the related statements of operations, cash flows, and changes in partners’ capital (net asset value) for each of the two years in the period ended December 31, 2008. These financial statements are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Sage Fund Limited Partnership as of December 31, 2008 and 2007, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2008 in conformity with U.S. generally accepted accounting principles. /s/ McGladrey & Pullen, LLP Chicago, Illinois March 30, 2009 1 Sage Fund Limited Partnership Statements of Financial Condition December 31, 2008 and 2007 Assets Equity in broker trading accounts Cash $ $ Net unrealized gain on open futures contracts U.S. Government securities, at fair value (cost – $4,459,960 and $0, respectively) - Accrued interest Deposits with broker Cash and cash equivalents Commercial paper, at fair value (cost - $19,474,253 and $19,999,910, respectively) Government-sponsored enterprises, at fair value (cost - $9,036,740 and $0, respectively) - Corporate notes, at fair value (cost - $3,965,000 and $0, respectively) - General Partner 1 percent allocation - Total assets $ $ Liabilities and Partners' Capital (Net Asset Value) Liabilities Subscriptions received in advance $ $ Advisor incentive fee - Redemptions payable General Partner 1 percent allocation - Selling agents’ fee Commissions and other trading fees on open contracts Accounts payable – General Partner General Partner management fee Advisor management fee Total liabilities Partners' Capital (Net Asset Value) Class A interests – 23,461.0047 and 17,073.6810 units outstanding at December 31, 2008 and 2007, respectively Total partners' capital (net asset value) Total liabilities and partners' capital (net asset value) $ $ The accompanying notes are an integralpart of these financial statements. 2 Sage Fund Limited Partnership Condensed Schedule of Investments December 31, 2008 U.S. GOVERNMENT SECURITIES Face Value Maturity Date Description Fair Value % of Net Asset Value $ 01/08/09 US Treasury Bill, 1.82% * $ % Total U.S. Government securities (cost –$4,459,960) $ % GOVERNMENT-SPONSORED ENTERPRISES Face Value Maturity Date Description Fair Value % of Net Asset Value $ 01/02/09 Fed Home Ln Discount Nt, 2.42% $ % 02/23/09 Fannie Discount Note, 2.65% % Total Government-sponsored enterprises (cost –$9,036,740) $ % COMMERCIAL PAPER Face Value Maturity Date Description Fair Value % of Net Asset Value $ 03/04/09 Citigroup Funding Inc., 3.08% $ % 03/06/09 Royal Bk of Scotland Grp, 2.65% % 05/04/09 General Elec Cap Corp, 2.48% % 05/04/09 Shell Intl Finance Bv, 2.08% % 05/04/09 Societe Generale N Amer, 2.66% % Total commercial paper securities (cost –$19,474,253) $ % * Pledged as collateral for the trading of futures contracts. The accompanying notes are an integralpart of these financial statements. 3 Sage Fund Limited Partnership Condensed Schedule of Investments (continued) December 31, 2008 CORPORATE NOTE Face Value Maturity Date Description Fair Value % of Net Asset Value $ 03/25/09 Bear Stearns Co. (JP Morgan Chase & Co.), 3.25% $ % Total corporate note securities (cost –$3,965,000) $ % LONG U.S. FUTURES CONTRACTS Description Net unrealized gain (loss) on open long contracts (Fair Value) % of Net Asset Value Agricultural $ 61,815 0.09 % Currency 18,953 0.03 % Interest rate Eurodollar (372 contracts, March 2009 – June 2010) 998,300 1.50 % Other 415,789 0.62 % Metal ** (761,359 ) (1.14 %) Stock index 26,400 0.04 % Total long U.S. futures contracts $ 759,898 1.14 % ** No individual futures contract position constituted greater than 1 percent of the net asset value. Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integralpart of these financial statements. 4 Sage Fund Limited Partnership Condensed Schedule of Investments (continued) December 31, 2008 SHORT U.S. FUTURES CONTRACTS Description Net unrealized gain (loss) on open shortcontracts (Fair Value) % of Net Asset Value Agricultural ** $ 815,480 1.22 % Currency 7,981 0.01 % Energy 219,865 0.33 % Metal LME aluminum (73 contracts, January 2009 – April 2009) 836,531 1.25 % Other ** 1,336,654 2.00 % Stock index (1,440 ) 0.00 % Total short U.S. futures contracts $ 3,215,071 4.81 % Total U.S. futures contracts $ 3,974,969 5.95 % LONG FOREIGN FUTURES CONTRACTS Description Net unrealized gain on open long contracts (Fair Value) % of Net Asset Value Agricultural $ % Currency % Interest rate LIFFE 3M sterling (212 contracts, March 2009 – June 2010) % Other ** % Stock index % Total long foreign futures contracts $ % ** No individual futures contract position constituted greater than 1 percent of the net asset value. Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integralpart of these financial statements. 5 Sage Fund Limited Partnership Condensed Schedule of Investments (continued) December 31, 2008 SHORT FOREIGN FUTURES CONTRACTS Description Net unrealized gain on open short contracts (Fair Value) % of Net Asset Value Agricultural ** $ 729,135 1.09 % Currency 382,938 0.57 % Energy 373,418 0.56 % Metal 584,192 0.88 % Total short foreign futures contracts $ 2,069,683 3.10 % Total foreign futures contracts $ 5,150,879 7.71 % Net unrealized gain on open futures contracts $ 9,125,848 13.66 % ** No individual futures contract position constituted greater than 1 percent of the net asset value. Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integralpart of these financial statements. 6 Sage Fund Limited Partnership Condensed Schedule of Investments December 31, 2007 COMMERCIAL PAPER Face Value Maturity Date Description Fair Value % of Net Asset Value $ 04/16/08 General Elec Cap Corp, 4.71% $ % 04/16/08 Merrill Lynch & Co, 4.75% % 04/17/08 Calyon North America Inc, 4.705% % 04/22/08 UBS Finance Delaware LLC, 4.685% % 05/01/08 Morgan Stanley, 4.81% % Total commercial paper securities (cost –$19,999,910) $ % LONG U.S. FUTURES CONTRACTS Description Net unrealized gain (loss) on open long contracts (Fair Value) % of Net Asset Value Agricultural Soybeans (67 contracts, March 2008 – July 2008) $ % Other ** % Currency ) %) Energy ** % Interest rate ** % Metal ) %) Stock index ) %) Total long U.S. futures contracts $ % ** No individual futures contract position constituted greater than 1 percent of the net asset value. Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integralpart of these financial statements. 7 Sage Fund Limited Partnership Condensed Schedule of Investments (continued) December 31, 2007 SHORT U.S. FUTURES CONTRACTS Description Net unrealized gain (loss) on open short contracts (Fair Value) % of Net Asset Value Agricultural $ % Currency ) %) Energy ) %) Interest rate ) %) Metal ** % Stock index ) %) Total short U.S. futures contracts $ % Total U.S. futures contracts $ % LONG FOREIGN FUTURES CONTRACTS Description Net unrealized gain on open long contracts (Fair Value) % of Net Asset Value Agricultural ** $ % Currency % Energy % Interest rate % Metal ** % Stock index % Total long foreign futures contracts $ % ** No individual futures contract position constituted greater than 1 percent of the net asset value. Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integralpart of these financial statements. 8 Sage Fund Limited Partnership Condensed Schedule of Investments (continued) December 31, 2007 SHORT FOREIGN FUTURES CONTRACTS Description Net unrealized gain (loss) on open short contracts (Fair Value) % of Net Asset Value Agricultural $ ) %) Currency ) %) Energy ) %) Interest rate % Metal - % Stock index % Total short foreign futures contracts $ ) %) Total foreign futures contracts $ % Net unrealized gain on open futures contracts $ % ** No individual futures contract position constituted greater than 1 percent of the net asset value. Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integralpart of these financial statements. 9 Sage Fund Limited Partnership Statements of Operations Years Ended December 31, 2008 and 2007 Trading Gains (Losses) Net realized gain (loss) $ $ ) Net change in unrealized gain Brokerage commissions ) ) Net gain (loss) from trading ) Net Investment Loss Interest income Expenses General Partner management fee General Partner 1 percent allocation ) Advisor management fee Advisor incentive fee Selling agents’ fee Operating expenses Total expenses before waiver of operating expenses Operating expenses waived ) ) Net expenses Net investment loss ) ) Gain on sale of Refco receivable - Net income (loss) $ $ ) Class A Class B Class A Class B Increase in Net Asset Value Per Unit $ $ $ ) $ Net Income (Loss) Per Unit (based on weighted average number of units outstanding) $ $ $ ) $ Weighted Average Number of Units Outstanding) - The accompanying notes are an integralpart of these financial statements. 10 Sage Fund Limited Partnership Statements of Cash Flows Years Ended December 31, 2008 and 2007 Cash flows provided by (used in) operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operatingactivities Net change in unrealized gain ) ) Net proceeds (purchases) of commercial paper ) Net purchases of corporate note ) - Net purchases of U.S. Government securities ) - Net purchases of Government-sponsored enterprises ) - Decrease in interest receivable Decrease in due from Refco Capital Markets, Ltd. - Increase (decrease) in General Partner 1 percent allocation ) Increase (decrease) in accounts payable and accrued expenses ) Net cash provided by (used in) operating activities ) Cash flows provided by (used in) financing activities Contributions Subscriptions received in advance Redemptions ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents Beginning of year End of year $ $ End of year cash and cash equivalents consists of: Cash in broker trading accounts $ $ Cash and cash equivalents Total end of year cash and cash equivalents $ $ Supplemental disclosure of cash flow information Prior period redemptions paid $ $ Prior period subscriptions received in advance $ $ Supplemental schedule of non-cash financing activities: Redemptions payable $ $ The accompanying notes are an integralpart of these financial statements. 11 Sage Fund Limited Partnership
